Citation Nr: 0500650	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  00-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor 


ATTORNEY FOR THE BOARD

R.  Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from April 1941 to 
February 1942.  

In a September 1956 rating decision, the RO severed service 
connection for a nervous disorder (hereinafter "acquired 
psychiatric disorder").  The veteran was notified of that 
decision later in September 1956, but did not initiate an 
appeal.  

The veteran sought to reopen his claim for service connection 
for an acquired psychiatric disorder in October 1994.  In a 
May 1995 rating decision, the RO denied the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder.  The veteran was notified of 
that decision later in May 1995, but did not initiate an 
appeal.  

In December 1998, the veteran sought to reopen his claim for 
service connection for an acquired psychiatric disorder.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision, in which the RO 
denied the veteran's petition to reopen his claim for service 
connection for an acquired psychiatric disorder.  The veteran 
filed a notice of disagreement (NOD) in October 1999, and the 
RO issued a statement of the case (SOC) in January 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2000.  

In August 2002, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  

As reflected in an October 2004 supplemental SOC (SSOC), the 
RO granted the veteran's petition to reopen his claim for 
service connection for an acquired psychiatric disorder, but 
denied the veteran's claim on the merits.  The Board points 
out, however, that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claim because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim on appeal on the 
title page.  

The Board's decision granting the veteran's petition to 
reopen his claim for service connection for an acquired 
psychiatric disorder is set forth below.  The claim for 
service connection for an acquired psychiatric disorder, on 
the merits, is addressed in the remand following the 
decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder has 
been accomplished.  

2.  In a May 1995 rating decision, the RO last denied the 
veteran's petition to reopen his claim for service connection 
for an acquired psychiatric disorder; although the RO 
notified him of the denial later in May 1995, the veteran did 
not initiate an appeal.  

3.  Additional evidence associated with the claims file since 
the RO's May 1995 denial was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder.  




CONCLUSIONS OF LAW

1.  The May 1995 RO decision that denied the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.  Since the May 1995 RO decision, new and material evidence 
has been received; hence, the requirements to reopen the 
claim for service connection for an acquired psychiatric 
disorder has been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder, the Board finds that all 
notification and development action needed to render a fair 
decision on that aspect of the appeal has been accomplished.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As indicated above, the veteran's claim for service 
connection for an acquired psychiatric disorder has 
previously been considered and denied.  Most recently, in a 
May 1995 decision, the RO last denied the veteran's petition 
to reopen his claim for service connection for an acquired 
psychiatric disorder.  As the veteran did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, December 1998, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the May 1995 RO 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the May 1995 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder because the evidence failed to 
establish that the veteran had a current psychiatric 
disability that was related to or aggravated by his military 
service.  In addition to the service medical records at the 
time of the Board's initial, September 13, 1956, denial of 
the claim, evidence before the RO in May 1995 included VA 
outpateitn treatment records from the VA Medical Center 
(VAMC) in Brooklyn, New York, dated from April 1994 to 
December 1994.

Evidence added to the record since the RO's May 1995 
decision, in particular, includes a March 2000 letter from 
the veteran's brother, [redacted]. In his letter, [redacted]  noted that 
prior to service the veteran had operated his own business 
and was a major contributor to the finances of the family.  
It was also reported that in the years leading up to the 
veteran's induction into service, his health was very good.  
Immediately after service, the veteran developed a severe, 
continuous, and often debilitating involuntary jerk to his 
head.  [redacted] also noted that the veteran was treated for 
nervousness at Kings County Hospital in Brooklyn.  

Evidence added to the record since the RO's May 1995 decision 
also includes a transcript of the veteran's August 2002 
hearing.  The veteran then testified that he had run a 
successful business before being drafted into the Army.  
While in service, he was notified that the business had been 
closed and this resulted in his becoming very anxious and 
nervous.  

The Board finds that the aforementioned evidence provides a 
basis for reopening the claim for service connection for an 
acquired psychiatric disorder.  When the RO severed service 
connection for an acquired psychiatric disorder in September 
1956, it did so on the basis that service medical records 
reflected an Army physician's report that the veteran's 
psychiatric disorder had existed prior to service and had not 
been aggravated during service.  The letter from [redacted]  
corroborates the veteran's sworn testimony regarding the 
cause and initial onset of his nervousness in service.  As no 
such evidence previously was of record, the Board finds that 
such evidence is new in the sense that it had not previously 
been considered by agency decision makers, and is not 
cumulative or duplicative of evidence previously considered.  
The evidence is also material for purposes of reopening, as 
it is relevant to the claim, and to the extent that it 
appears to support the claim, is so significant that it must 
be considered to fairly decide the merits of the claim.  

While the additional evidence received, without more, would 
not necessarily warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
an acquired psychiatric disorder have been met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim for service connection for an 
acquired psychiatric disorder, the appeal is granted.


REMAND

The Board finds that further RO action is needed before the 
claim for service connection for an acquired psychiatric 
disorder is decided on the merits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).   

The evidence reflects that during an induction medical 
examination, the veteran was not found to have any 
psychiatric disorder.  Service medical records document the 
veteran's in service somatic complaints.  Following a 
clinical workup, an impression of psychoneurosis, conversion 
hysteria with obsessive and compulsive features, was 
reported.  The physician reported that the disorders had 
existed prior to service and had not been aggravated by 
service.  Post-service medical records reflect the veteran's 
treatment for nerves and anxiety.  In this case, in 
considering this evidence in light of the veteran's testimony 
and his brother's March 2000 letter, the Board finds that a 
contemporaneous medical opinion nexus, based upon a review of 
the veteran's documented medical history and assertions, 
would be helpful in resolving the issue on appeal.  

Hence, the RO should arrange for the veteran to undergo 
psychiatric examination at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to a scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to 
the completion of his/her report), and 
all clinical findings should be reported 
in detail.  

With respect to each diagnosed acquired 
psychiatric disorder, the doctor should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
disability was incurred in or aggravated 
(permanently worsened) by the veteran's 
active military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, on the merits, in 
light of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, and clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


